Citation Nr: 1404348	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-38 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, to include a bilateral eye disability, to include as secondary to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel	


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971, which includes service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for residuals of a stroke, vision loss, and hypertension.

In February 2008 and September 2013, the Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned, respectively.  Transcripts of these hearings have been associated with his claims folder.

In addition to the paper claims file, there are Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

In a July 2008 statement, the Veteran raised the issue of whether new and material had been received to reopen a claim of service connection for a bilateral neurologic disability of the upper and lower extremities.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a stroke, to include a bilateral eye disability, are the result of the Veteran's service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for residuals of a stroke, to include a bilateral eye disability, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claim of service connection for residuals of a stroke (to include a bilateral eye disability), the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection for residuals of a stroke are not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, medical records reveal that the Veteran experienced a stroke in September 2005 and that he has been diagnosed as having a bilateral eye disability which is a residual of the stroke.  For example, a November 2011 VA eye examination note includes a diagnosis of bilateral complete left homonymous hemianopsia with superior constriction, status post cerebrovascular accident.  Thus, a current residual of the September 2005 stroke (i.e. a bilateral eye disability) has been demonstrated.

The Veteran contends that his stroke and its residuals are the result of his service-connected diabetes mellitus.  In this regard, there are conflicting medical opinions.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In September 2005, a VA physician essentially opined that it was "surely reasonable" to conclude that a link existed between the Veteran's diabetes mellitus and his stroke.  There was no further explanation or reasoning provided for this statement.

The physician who conducted an April 2006 VA examination opined that based upon a review of the Veteran's claims file, it was felt that his occipital lobe infarct (and resulting left homonymous hemianopsia) was "secondary to his type II diabetes mellitus."  He did not provide any additional rationale for this opinion.

In November 2006, a VA physician (B.F.) opined that it was not likely ("not as likely as not") that the Veteran's right occipital lobe infarct in September 2005 was secondary to his recently diagnosed diabetes mellitus.  She explained that it takes years to develop atherosclerotic plaques in the arteries and that the Veteran's hypertension, which antedated the diagnosis of diabetes mellitus, was likely ("more likely than not") the major cause of his left carotid artery plaques and right occipital lobe stroke.  The physician also acknowledged the opinion of the examiner who had conducted the April 2006 VA examination and noted that his conclusion that the Veteran's  residual left homonymous hemianopsia was secondary to his diabetes mellitus was incorrect.

In a May 2007 letter, Stuart K. Brown DO opined that the Veteran's diabetes was "the most likely and reasonable cause for his stroke."  He reasoned that the Veteran had a history of hypertension which was well controlled and was therefore unlikely to be the cause of his stroke.  Individuals in their 40s and 50s with controlled hypertension and no other significant risk factors usually do not have strokes.  However, diabetes is a chronic disease that develops over time as the pancreatic beta cells begin to fail and insulin resistance develops.  The disease does not manifest itself until enough beta cells are gone, such that the remainder of the cells cannot keep up with metabolic needs and hyperglycemia develops.  It is also known that the onset of Type II diabetes may occur years before a diagnosis is made due to patients being relatively asymptomatic.  It is not until significant symptoms develop that the patient seeks treatment, testing is done, and an actual diagnosis is given.

Dr. Brown additionally explained that diabetes itself is a risk factor for vascular disease being coronary artery equivalent.  Medical literature revealed that 80 percent of mortality in adults with diabetes is due to atherosclerotic events.  It was also known that macrovascular complications actually start to develop 5 to 10 years before the diagnosis of diabetes is made.  Lipid abnormalities associated with diabetes accelerate the atherosclerotic process in diabetics as compared to non-diabetics.  Specifically, insulin resistance leads to endothelial dysfunction, which then leads to inflammation and thrombosis, as does the lipid disorder created by the diabetes.  The increased inflammation and thrombosis in the arteries lead to increased atherosclerosis and an unstable plaque.  This unstable plaque is then prone to rupture and thrombosis, leading to an adverse vascular event.  The "UKPDS" trial proved that there is a 12 percent increase in the risk of stroke for every 1 percent increase in A1c levels.  In April 2005, the Veteran's Hb A1c level was 10.9, which would have put him at an approximately 60 percent increased risk of having a stroke, as compared to nondiabetics.  It was also known that hyperglycemia, even in those with undiagnosed diabetes, results in vascular complications.  Moreover, 10 percent of diabetics die from stroke and a full 80 percent of diabetics die from some vascular disease.

Therefore, Dr. Brown concluded that based upon a review of the natural history of diabetes and its associated complications (particularly atherosclerotic events), it was clear that diabetics are at a much higher risk for not only atherosclerotic events in general, but also for strokes.  Such data was well known and had been well proven, particularly in light of a recent "UKPDS" study.  Thus, the Veteran's stroke "was clearly the result of his diabetes" and if he "had not had diabetes he would not have had the stroke.

In March 2008, B.F. re-reviewed the Veteran's claims file (including Dr. Brown's May 2007 opinion) and opined that his diabetes mellitus did not cause his stroke.  She acknowledged Dr. Brown's findings that 80 percent of mortality in adults with diabetes is due to atherosclerotic events, that macrovascular complications start to develop 5 to 10 years before the diagnosis of diabetes is made, and that diabetics are at a much higher risk for atherosclerotic events (including strokes).  B.F. explained that although Dr. Brown's comments were correct, he did not acknowledge the fact that there was a great deal of medical literature which referred to metabolic syndrome/insulin resistance syndrome.  VA does not recognize metabolic syndrome or insulin resistance in relationship to diabetes mellitus, but does recognize diabetes mellitus as being a consequence of exposure to herbicides.  The key elements of metabolic syndrome include obesity, hypertension, hypercholesterolemia, insulin resistance, and increased waist circumference.  

B.F. further explained that it takes years to develop occlusive atherosclerotic plaques in major blood vessels.  A person may have insulin resistance for years before clinical Type II diabetes mellitus is manifested and one may also have insulin resistance without ever developing clinical diabetes.  There was no question that the Veteran had both diabetes and advanced atherosclerotic vascular disease, and that the latter of which existed before his diagnosis of diabetes mellitus was made because it takes years to develop occlusive atherosclerotic vascular disease.  Also, a person with atherosclerotic vascular disease may or may not develop diabetes mellitus.  However, the Veteran had atherosclerotic vascular disease and variably controlled hypertension and it was impossible to state that his stroke (which occurred less than 6 months after he was diagnosed as having diabetes mellitus) was caused by his diabetes because it takes years (not weeks or months) to develop occlusive atherosclerotic vascular disease.

Lastly, B.F. stated that Dr. Brown's conclusion that the Veteran would not have had a stroke if he did not have diabetes could not be substantiated because macrovascular complications actually start to develop 5 to 10 years before the diagnosis of diabetes is made.  The Veteran had long-standing hypertension, hypercholesterolemia, obesity, and atherosclerotic vascular disease before he was diagnosed as having diabetes.  Thus, it was likely ("at least as likely as not") that he would have had a stroke regardless of whether or not he had diabetes.  Diabetes mellitus for a few months did not cause his stroke.

In an April 2008 letter, Dr. Brown addressed B.F.'s March 2008 opinion and explained that medical literature indicated that Type II diabetes mellitus is a heterogeneous group of disorders characterized by variable degrees of insulin resistance, impaired insulin secretion, and excessive hepatic glucose production.  Also, diabetes is a chronic disease that develops slowly over time as beta cells fail.  The macro vascular complications develop because of the underlying pathology, even though the clinical manifestation may not have yet become apparent.  Therefore, regardless of whether or not the Veteran was actually diagnosed as having diabetes mellitus, the pathophysiology was still present.  Since diabetes is a chronic condition, the pathophysiologic changes that led to the atherosclerotic disease which caused the stroke and the subsequent clinical manifestations of diabetes had plenty of time to develop.

In July 2008, Kevin D. Huffman, D.O. reviewed the Veteran's medical records and opined that there was a "direct and causal relationship" between diabetes and his stroke.  Dr. Huffman referred to Dr. Brown's May 2007 explanation that atherosclerotic vascular disease begins several years prior to the diagnosis of Type II diabetes mellitus, and he indicated that this was a position that was long held by the world medical community.  Also, the "UKPDS" study referenced by Dr. Brown was widely accepted and referenced by the American College of Endocrinologists.  Thus, based on the evidence in this case and the overwhelming scientific position, Dr. Brown's opinion was correct.

Dr. Huffman also addressed the March 2008 opinion of B.F. and acknowledged as correct her conclusions that diabetes for a few months did not cause the Veteran's stroke and that he had both diabetes mellitus and advanced atherosclerotic vascular disease (the latter of which existed before the diagnosis of diabetes was made because it took years to develop).  Nevertheless, substantial clinical and experimental evidence suggested that diabetes causes a combination of endothelial dysfunctions which may diminish the anti-atherogenic role of the vascular endothelium and that the endothelial dysfunction appears to precede the development of overt hyperglycemia in patients with Type II diabetes mellitus.  This evidence supported both Dr. Brown's and B.F.'s position that the Veteran had both diabetes and advanced atherosclerotic vascular disease.  Current scientific and medical evidence supported the collective argument that vascular deterioration begins before the diagnosis of diabetes.

Moreover, according to B.F., the Veteran's diabetes developed in March 2005 when his laboratory finding showed a fasting blood sugar of 278 and an HbA1c of 10.9.  Diabetes does not develop on a single day, but rather over time as the pancreas fails and fasting blood sugar rises.  There is a long presymptomatic phase before the diagnosis of Type II diabetes is usually made and there is a long asymptomatic phase and significant clinical risk markers.  Prior to March 2005, the Veteran's most recent fasting blood sugar was 121 in July 2002 (which is clearly an abnormal fasting blood sugar and just 5 points from a diabetes diagnosis.)  Small increments in blood glucose substantially increase the risk of developing diabetes mellitus and increments as little as 10 mg/dl of glucose can lead to vascular dysfunction and macrovascular disease.

Also, Dr. Huffman reasoned that when the Veteran was diagnosed with an abnormal fasting blood glucose in July 2002 he was well into the cascade of vascular events that ultimately led to his stroke.  At some point after his July 2002 reading, he more likely than not reached a fasting blood sugar of greater than 126 (which was indicative of diabetes), just 5 points above the July 2002 reading.  Although Dr. Huffman could not say for certain when the Veteran's fasting blood sugar reached a level indicative of diabetes, he was able to conclude with a high degree of certainty that it did not occur in March 2005.  At the time that he had a fasting blood sugar of two and one half times a normal level, he had an extremely high HbA1c which indicated that he had been suffering from diabetes for a prolonged period of time.  A1C is thought to reflect average glycemia over several months.  The Veteran was not diagnosed as having diabetes at an earlier time because he either did not show symptoms or was unaware that he was experiencing symptoms of diabetes.  Type II diabetes is frequently not diagnosed until complications appear, and approximately one-third of all people with diabetes may be undiagnosed.  Therefore, Dr. Huffman opined that the Veteran had been suffering from diabetes for several years and that there was "a direct and causal relationship between [his] service related medical condition and his stroke."

In September 2008, B.F. again reviewed the Veteran's claims file (including Dr. Huffman's July 2008 opinion) and concluded that her March 2008 opinion remained unchanged.  She reasoned that no new medical evidence had been provided by Dr. Huffman or the other medical providers and that the pathophysiology of Type II diabetes mellitus is complex.  The presumption of service connection for Type II diabetes mellitus for veterans exposed to herbicides in Vietnam did not include any "medical information/pathophysiology" of Type II diabetes mellitus.  The pathophysiology of diabetes mellitus, metabolic syndrome, insulin resistance, etc., was not relevant to the awarding of service connection for diabetes mellitus.  The development of any or all recognized comorbidities of Type II diabetes mellitus were considered in the chronology of their appearance and diagnosis.

The September 2005 and April 2006 opinions are of little probative value because the September 2005 opinion is equivocal and both opinions are unaccompanied by any specific explanations or rationales.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The November 2006, May 2007, and March, April, July, and September 2008 opinions, however, were based upon a review of the Veteran's medical records and reported history and are accompanied by detailed rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

At the very least, the evidence is in relative equipoise as to whether the Veteran's stroke and its current residuals (including a bilateral eye disability) were caused by his service-connected diabetes mellitus.  Resolving all reasonable doubt in his favor, the Board concludes that the criteria for service connection for the currently diagnosed residuals of a stroke (to include a bilateral eye disability) have been met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for residuals of a stroke, to include a bilateral eye disability, is granted.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A June 2012 VA primary care treatment note which is included among the Veteran's paperless records in the Virtual VA system reveals that he was being seen for ongoing care and management of various disabilities, including hypertension, and that he was scheduled for follow up treatment in 6 months.  The most recent VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are contained in the Columbus Vista electronic records system and are dated to September 2012.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records. 38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, Dr. Brown's May 2007 letter indicates that he had treated the Veteran for hypertension earlier that month.  Although some treatment records from Dr. Brown have been associated with the claims file, these records are only dated to September 2005.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records. 38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any additional relevant treatment records from Dr. Brown.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, if additional relevant treatment records are obtained and associated with the claims file, a new opinion as to the etiology of the Veteran's hypertension that takes into consideration the additional evidence should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for hypertension contained in the Columbus Vista electronic records system and dated from September 2012 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for hypertension from Dr. Brown dated from September 2005 through the present.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

3.  If, and only if, additional relevant treatment records are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset during service, had its onset in the year immediately following service, is related to his presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused (in whole or in part) by his service-connected diabetes mellitus?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was aggravated (made chronically worse) by his service-connected diabetes mellitus? 

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review any examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
B. R. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


